Citation Nr: 1726596	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-20 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1955 to March 1959. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this case was subsequently transferred to the RO in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In June 2017, prior to the promulgation of a decision, the Veteran withdrew his appeals for entitlement to service connection for bilateral hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal have been met for the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawals

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (West 2014).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (West 2014).  Under 38 C.F.R. § 20.204 (b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn. 

The Veteran submitted a correspondence dated June 13, 2017, replete with all identifying information which stated his intent to withdraw the appeals for service connection for bilateral hearing loss and tinnitus.  When the Board received the Veteran's correspondence, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to these claims have been met.  Thus, the Board no longer has jurisdiction to review the claims and they are dismissed. 


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed. 



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


